UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF MISCELLANEOUS ACTION

JONATHAN B. ANDRY NO. 15-2478
ATTORNEY-RESPONDENT

ORDER AND REASONS
This matter comes before the en bane Court on the motion of Attorney-
Respondent, Jonathan B. Andry, seeking recusal of the en bane Court In this case
pursuant to 28 U.S.C, § 455.1 Alternatively, Andry requests this matter be referred to the
Louisiana Attorney Disciplinary Board and the en banc Court’s consideration be
deferred until parallel state disciplinary proceedings are concluded. For the following
reasons, the motion to recuse and the request for alternative relief are DENIED.

BACKGROUND

On April 10, 2015, Special Master Louis Freeh filed a disciplinary complaint in this
Court against Andry.2 Andry filed a response to the complaint on July 8, 2015.3
Consideration of the matter was administratively deferred pending the conclusion of the
appeal filed by Andry in the United States Court of Appeals for the Fifth Circuit of the
sanctions order disqualifying him from further participation in the Court-Supervised

Settlement Program related to the Deepwater Horizon oil spill.45 On June 2, 2016, the

 

1R, Doe. 34.
2R. Doe. 1. The complaint originally was filed in civil action no. 15-1165 against Andry, Lionel H. Sutton,

III and Glen Lerner, The Clerk of Court subsequently assigned three separate and distinct miscellaneous
disciplinary matter numbers, one for each respondent. See R. Doc. 5. This order deals only with the
complaint with respect to Andry.

3R, Doc. 4.

4R, Doc. 10.
5 See R. Doc. 14221 filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on

April 20, 2010, Civil Action No. 2:10-md-02179-CJB-JCW (E.D. La. February 26, 2015).

1

 
Fifth Circuit affirmed the district court’s sanction order in the Deepwater Horizon case.
In light of the Fifth Circuit’s decision, on August 1, 2016 the Clerk of Court of this Court
notified Andry he had fifteen days to file any supplemental response to the disciplinary
charges pending here.? On August 16, 2018, Andry filed a supplemental response to the

complaint.§

On October 24, 2018, the en banc Court ordered that Andry be suspended from the
practice of law before the United States District Court for the Eastern District of Louisiana
for a period of twelve months, effective immediately.? On November 7, 2018, Andry filed
his objection to the disciplinary order and requested the matter be docketed for a hearing
pursuant to Rule 6.5(2) of the Court’s Rules for Lawyer Disciplinary Enforcement. On
November 29, 2018, the en bane Court overruled Andry’s objection finding that, in view
of the investigation, hearing, findings, and appeal of the issues presented, another hearing
was not necessary or warranted.?° Andry appealed the order, and the Fifth Circuit vacated
the decision of the en banc Court and remanded the matter for further proceedings." In
light of the Fifth Circuit’s ruling, the Chief J udge of the Court ordered that a hearing be
conducted on Andry’s complaint pursuant to Rule 7 of the Local Rules for Lawyer
Disciplinary Enforcement and that the Clerk of Court randomly allot this matter to one of
the District Judges to conduct such hearing and all other necessary proceedings in this

disciplinary action.!2

 

6R, Doe. f1.
7R. Doc. 13.
&R, Doc. 16.
oR, Doc. 17.

10 R, Doe, 21.
uR, Doc, 28-1.
2 R, Doc. 29.

 
On June 28, 2019, Andry filed a Motion to Recuse the Judges of the Eastern
District of Louisiana, En Banc; or Alternatively, For an Order Referring These
Proceedings to the Louisiana Attorney Disciplinary Board.13 As the motion requests
recusal of all District Judges in the Eastern District of Louisiana, the motion has been

referred to the en banc Court for consideration.

LEGAL STANDARD

 

28 U.S.C. § 455(a) states, in pertinent part, that a judge should recuse himself or
herself “in any proceeding in which his [or her] impartiality might reasonably be
questioned.” “In order to determine whether a court’s impartiality is reasonably in
question, the objective inquiry is whether a well-informed, thoughtful and objective
observer would question the court’s impartiality.”15 Moreover, “the purpose of § 455(a),
and the principle of recusal itself, is not just to prevent actual partiality, but to avoid the
appearance of partiality.”* In assessing a motion to recuse under section 455(a), the
court should be guided “by an independent examination of the facts and circumstances

of the particular claim.”!7

LAW AND ANALYSIS

Based on Supreme Court and Fifth Circuit precedent, when a judge’s recusal is
sought under § 455(a), the origin of the judge’s alleged bias is important. In Liteky v.

United States, the Supreme Court applied the common-law doctrine known as the

 

3 R. Doc. 34-1.

4 28 U.S.C. § 455(a).

15 Trust Co. vu, N.N.P., 104 F.3d 1478, 1491 (5th Cir. 1997} (citing United States v. Jordan, 49 F.3d 152, 155-
58 (sth Cir. 1995)).

16 Republie of Panama v. American Tobacco Co. Inc., 217 F.3d 343, 346 (5th Cir, 2000) (quoting Jordan,
49 F.3d at 155).

7 Id,

 

 
 

“extrajudicial source” rule to § 455(a).'* An “extrajudicial source” is “a source outside the
judicial proceeding at hand.”!9 “As articulated by the Supreme Court, this rule more or
less divides events occurring or opinions expressed in the course of judicial proceedings
from those that take place outside of the litigation context and holds that the former
rarely require recusal.”2° The Supreme Court clarified the existence of an extrajudicial
source is neither “a necessary condition for ‘bias or prejudice’ recusal . . . [nJor is ita
sufficient condition for ‘bias or prejudice’ recusal, since some opinions acquired outside
the context of judicial proceedings . . . will not suffice.” Importantly, if there is no
extrajudicial source, a judge’s display of “deep-seated favoritism or antagonism that

would make fair judgment impossible” is required for recusal.*?

“(Jjudicial rulings alone almost never constitute a valid basis for a bias or
partiality motion” because “[i]n and of themselves... they cannot possibly show reliance
upon an extrajudicial source; and can only in the rarest circumstances evidence the
degree of favoritism or antagonism required .. . when no extrajudicial source is
involved.”23 Ordinarily, “opinions formed by the judge on the basis of facts introduced
or events occurring in the course of the current proceedings, or of prior proceedings, do
not constitute a basis for a bias or partiality motion unless they display a deep-seated
favoritism or antagonism that would make fair judgment impossible.”24 “Thus, judicial
remarks during the course of a trial that are critical or disapproving of, or even hostile

to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality

 

#8 510 U.S. 540 (1994).

19 Id, at 545.

20 Andrade v. Chojnacki, 338 F.3d 448, 455 (5th Cir, 2003).

21 Liteky, 510 U.S. at 554 (emphasis in original).

22 Id, at 555-

23 Id. (citing United States v. Grinnell Corp., 384 U.S. 563, 583 (1966)).
24 Td.

4

 
challenge.”25

In Andrade v. Chojnacki, the Fifth Circuit relied on Liteky in holding a district
court judge did not abuse his discretion by denying a motion to recuse him based on
several factors, including, in relevant part, his prior judicial determinations and
comments during trial.2° The Fifth Circuit explained: to prove recusal is warranted, a
plaintiff must “(1) demonstrate that the alleged comment, action, or circumstance was
of “extrajudicial” origin, (2) place the offending event into the context of the entire trial,

and (3) do so by an ‘objective’ observer's standard.”27

In its analysis of whether “intrajudicial sources” of bias required recusal, the Fifth
Circuit found “the expression of ‘opinions formed . . . on the basis of facts .. . or events
occurring in the course of the current proceedings, or of prior proceedings,’ [] are the
type of opinions/expressions that Liteky holds nearly exempt from causing recusal,”28
The Fifth Circuit held the district court judge’s actions—even the judge’s “ill-tempered
references” to a witness—did not “reveal such a high degree of favoritism or antagonism
as to make fair judgment impossible,”29 and thus there was no basis for recusal of the
district court judge.3° More recently, in Lewis uv. Brown, the United States District Court

for the Middle District of Louisiana applied the three-factor test articulated in Andrade

when denying a plaintiff's motion to recuse.3'

In this case, Andry must first demonstrate the alleged comment, action, or

 

25 Td,

26 998 F.3d 448 (5th Cir. 2003).

27 Td,

28 Td, at 462.

29 Td, (citing Liteky, 510 U.S. at 555).

30 Td, at 463.

31 Civil Action No. 14-435-JWD-SCR, 2015 WL 5313556 (M.D. La. Sept. 8, 2015).

5

 

 
circumstance on which he bases his request for recusal was of extrajudicial origin, that
is, it involved events taking place outside the litigation context. Although Andry does not
explicitly address the reasoning of Liteky and Andrade, it appears he argues the en banc
Court’s October 24, 2018 order imposing discipline was based on the evidence adduced
at the hearing in the Deepwater Horizon case, rather than evidence adduced at a hearing

in this disciplinary action, and as a result is an extrajudicial actions?

The en banc Court’s review of the evidence developed in the Deepwater Horizon
case and its October 24, 2018 order clearly were events in the litigation context, which
the Fifth Circuit has described as nearly exempt from causing recusal. Under Liteky,
judicial opinions based on facts introduced or events occurring during the current or a
prior court proceeding, do not disqualify the judge unless he or she displays “a deep-
seated favoritism or antagonism that would make fair judgment impossible.”33 No
argument has been or could be made that any member of the en bane Court has displayed
a deep-seated favoritism or antagonism toward Andry that would make the en bane
Court’s fair judgment of this matter impossible. Andry has not met the first prong of the

test articulated by the Fifth Circuit in Andrade.

Even if the first prong of Andrade had been met, the en banc Court’s October 24,
2018 order based on its review of the record developed in the Deepwater Horizon case
still would have to be placed into the context of the entire proceeding and evaluated, by
an objective observer’s standard, to determine whether this action might cause the

partiality of the en banc Court to reasonably be questioned, Andry argues this is the case

 

32 The en bane Court also reviewed the arguments and briefing that had been submitted by Andry in
connection with the disciplinary proceedings. See R. Docs. 4 and 16.
33 Liteky, 510 U.S. at 555.

6

 
because the en banc Court might be improperly motivated to “validate and preserve the
previous decision vis-a-vis the ruling at hand.”3¢ In other words, Andry argues that,
because the en banc Court “has unanimously predetermined Andry’s ethical violations
before affording him the requisite adversarial processes, the apparent risk of
prejudgment bias, and partiality is too high.”s5 Andry cites Williams v. Pennsylvania to
support his argument. In Williams, the Supreme Court stated its “precedents set forth
an objective standard that requires recusal when the likelihood of bias on the part of the
judge is too high to be constitutionally tolerable.”36 In that case the Supreme Court
found a serious risk of bias or prejudice because the sitting judge previously served as a
prosecutor in the case.37 The Supreme Court held in Williams there is an “impermissible
risk of actual bias when a judge earlier had significant, personal involvement as a
prosecutor in a critical decision regarding the defendant’s case.”38 As the Supreme Court
explained, “an unconstitutional potential for bias exists when the same person serves as

both accuser and adjudicator in a case,”39

Williams clearly does not apply to this case. No member of the en bane Court
acted as an accuser or prosecutor in any action involving Andry. No member of the en
banc Court was a litigant or represented a litigant in the Deepwater Horizon case or any
other litigation involving Andry. If Andry prevails in this disciplinary proceeding, it will

not reflect poorly on any judge of this Court who previously ruled against him.4° As the

 

a¢ RR. Doc. 17.

36 R, Doe, 34-1 at 5.

3 Williams v. Pennsylvania, 136 8. Ct. 1899, 1903 (2016) (internal quotations marks and citation
omitted).

37 Td, at 1906-1907.

38 Id, at 1905.

39 Id, (citing In re Murchison, 349 U.S, 133, 136-137 (1955).

40 See Lewis, 2015 WL 5313556 at *2,

7

 

 
district court judge said in Lewis, “this is not personal; the Court is merely applying the
law to the facts.”4 The likelihood of bias on the part of the en banc Court is not too high

to be constitutionally intolerable.

Disqualification is not required under 28 U.S.C. 8 455(a). In the absence of a
legitimate reason to recuse itself, the en banc Court has a duty to sit in judgment in all
cases coming before it.42 “Neither is the statute intended to bestow veto power over

judges or to be used as a judge shopping device.""43

Arule disqualifying judges whenever they have previously decided a fact or legal
issue before them would be an unmanageable administrative burden for the district
courts and for the courts of appeal, District courts and appellate courts routinely
consider and rule on factual and legal issues in cases remanded to them by higher courts.
In Liteky, the Supreme Court noted “It has long been regarded as normal and proper for
a judge to sit on the same case upon its remand, and to sit in successive trials involving
the same defendant.”44 In this case, the en banc Court has not formed a conclusive
opinion and has not displayed favoritism or antagonism to Andry that would make fair
judgment impossible. The allotted judge will hold a hearing at which time Andry will
have adequate opportunity to offer evidence. The en bane Court then will consider the
entire record, including the transcript of the disciplinary hearing and any exhibits

admitted into the record, before determining whether a violation occurred and, if so, the

 

4! See id.

42 See Laird v. Tatum, 409 U.S. 824, 837 (1972) (“a federal judge has a duty to sit where not disqualified
which is equally as strong as the duty to not sit where disqualified”); Sensley v. Albritton, 385 F.3d §91,
598-99 (sth Cir. 2004) (same); McZeal, Sr, v, Southern Consumers Coop, Civil Action No. 05-1080,
2009 WL 1324165, at *4 (W.D. La. May 7, 2009) {same},

43 United States v. Mix, Criminal Action No, 12-171, 2014 WL 580758, at “4 (E.D. La. Feb. 13, 2014)
(quoting Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995).

44 Liteky, 510 U.S. at §51.

8

 

 
disciplinary sanction to be imposed.45

Alternatively, Andry requests the en banc Court refer this matter to the Louisiana
Attorney Disciplinary Board and defer consideration of the complaint until state
disciplinary proceedings are concluded. A disciplinary complaint was first filed against
Andry in this Court, under this Court’s Rules for Lawyer Disciplinary Enforcement,
based entirely on conduct occurring in the Deepwater Horizon litigation pending in this
Court. Andry objected to the en banc Court’s imposition of summary discipline under
Rule 6.5.2. The Clerk of Court has randomly allotted the action to one of the judges of
the Court for the holding of a hearing under Rule 7.2. The allotted judge must now
conduct the hearing in the disciplinary action under Rule 7.4 and submit an internal
report to the en banc Court under Rule 7.7. The en banc Court must then determine
whether a violation occurred and, if so, the disciplinary sanctions, if any, to be imposed
under Rule 7.8. It would not be appropriate for the en banc Court to defer consideration
of a complaint filed in this Court until later filed parallel state disciplinary proceedings
are concluded. Such a result would be particularly unwise in this proceeding considering
the protracted history of this matter.

CONCLUSION

Attorney-Respondent Jonathan B. Andry’s Motion to recuse and for alternative

ee ye

relief is DENIED.

  
  

New Orleans, Louisi

 

 

   

/ NANETTE OLIVETTE BROWN
IEF JUDGE
FOR THE EN BANC COURT

 

45 Rule 7.8, “Rules for Disciplinary Enforcement,” United States District Court for the Eastern District of
Louisiana (Dec. 3, 2018).
